IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: C.S., A MINOR         : No. 108 MAL 2019
                                          :
                                          :
PETITION OF: J.S., BIOLOGICAL             : Petition for Allowance of Appeal from
MOTHER                                    : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.